Citation Nr: 0717761	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bone spurs of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and December 1976 to April 1978.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  

In December 2003 the Board remanded the matter for additional 
development.  That action having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition


FINDINGS OF FACT

1.  The veteran's back condition was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service

2.  The veteran's bone spurs of the cervical spine were not 
manifested during service and are not otherwise shown to be 
causally or etiologically related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).

2.  The criteria for service connection for bone spurs of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back condition and 
bone spurs of the neck.  In his November 2000 claim he 
contends his back was broken in service, and that this caused 
both his current back condition and the bone spurs in his 
neck.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran's claims meet the first element of service 
connection.  It appears he has received a number of diagnoses 
for his neck and back conditions, but the most recent is 
lumbar radiculopathy, degenerative disc disease of the lumbar 
spine, and degenerative disc disease of the cervical spine, 
according to an April 2003 report of Andre J. Fontana, M.D.

The veteran's claims do not meet the second or third 
requirements of service connection.  Service medical records 
contain no complaints of, treatment for, or documentation of 
any sort for a broken back, or a back or neck injury.  The 
veteran's separation examination for his first separation 
from service in 1976 shows normal findings as to the neck and 
back.  The veteran did not report recurrent back pain or 
other back or neck problems at that time.  A VA examination 
conducted in October 1976 showed no pertinent findings 
related to the back or neck.  Later in 1976 for the veteran's 
re-entrance into service, the veteran's back and neck again 
were found to be normal and the veteran did not report any 
back or neck trouble.  In 1978, at the time of his second 
separation from service, no back or neck problems were found 
on examination and the veteran did not report any trouble, 
such as a broken back.  For these reasons the second element 
of service connection is not met.

The third element is also not met because there is no nexus 
opinion associated with the file.  In a June 2001 VA 
examination an old fracture of the lumbosacral spine was 
noted from a 1999 MRI, but the examiner did not link this to 
his current conditions or complaints.  In an August 2001 VA 
examination a different examiner took the veteran's reported 
history but again did not link it to his current conditions 
or complaints.  Although the claims file was not available to 
either VA examiner, since the time of examinations a large 
volume of medical records have been received and a nexus 
opinion is found nowhere in this evidence.  The veteran was 
advised in letters of August 2005, March 2005, and February 
2004 of the need for a nexus opinion in order to substantiate 
his service connection claims.  Considering this, and in the 
absence of any indication of a back or neck injury, or a 
broken back, in service medical records, the Board finds an 
additional VA examination is not warranted.  

Without evidence of an in-service event or injury that could 
be related to his current spine disabilities, the veteran's 
claims fail.  Direct service connection is not warranted for 
a cervical or low back disorder.  

Alternatively, the nexus to a service injury or event may be 
satisfied by evidence that a chronic disease such as 
arthritis manifested itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
first documented diagnosis of any disorder related to the 
lumbar or cervical spine was made many years after service.  
Because no diagnosis of arthritis of the cervical or lumbar 
spine was made within one year of the veteran's service 
separation, the presumption for service connection for 
chronic diseases does not apply.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt provision does not apply.

A medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c) (4).  In this case, while the record 
clearly reflects that the veteran has current diagnoses, 
there is absolutely no evidence beyond the veteran's own 
contentions that he suffered an event, injury or disease in 
service that resulted in his current back or neck conditions, 
nor is there any competent medical evidence that a currently 
diagnosed back or neck condition is in any way associated 
with an established event, injury or disease in service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his current neck 
and back conditions are related to service.  The veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted and for all of the above reasons, the veteran's claim 
is denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in August 2005, March 2005, and February 2004.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denials of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Service connection for a back condition is denied.

Service connection for bone spurs of the cervical spine is 
denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


